 WEBSTER WOOD INDUSTRIESWebster WoodIndustries,Inc. and/orWest VirginiaWoods,IncorporatedandInternationalUnion ofDistrict 50, UnitedMineWorkers of America.Case 6-CA-3815January 9, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 31, 1967, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that Respondent West VirginiaWoods, Incorporated, hereinafter called Respond-entWoods, was a successor employer to Re-spondentWebsterWood Industries, Inc.,hereinafter called RespondentWebster, and thatRespondent Woods had engaged in and was engag-ing in certain unfair labor practices within the mean-ing of the National Labor Relations Act, asamended. The Trial Examiner recommended ac-cordingly that Respondent Woods cease and desistfrom the unfair labor practices found and take cer-tain affirmative action, as set forth in the attachedTrialExaminer'sDecision.He further recom-mended' that the complaint be dismissed insofar asitalleged violations of the Act other than thosefound in his Decision. Thereafter, . RespondentWoods filed exceptions to the Trial Examiner'sDecision, and a supporting brief, and the GeneralCounsel filed cross-exceptions to the Trial Ex-aminer'sDecision, and a supporting brief. TheGeneral Counsel also filed an answering brief to theexceptions of Respondent Woods.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recgmirtendations t of the Trial Examiner, asmodified'', herein.1The Trial Examiner's Decision refers, in part, to isolated statementsproscribed by Sec. 8(a)(1) of the Act, made by supervisory personnel em-ployed by the Respondent Webster. Apparently because the GeneralCounsel had acquiesced in the dismissal of the 8(a)(3) and (5) allegationsof the complaint directed to Respondent Webster, the Trial Examinermade no recommendation for issuance of any order against that Respond-ent and thus implicitly dismissed the complaint against Webster intotoThe General Counsel excepts to this dismissal in view of the 8(a)(1) con-duct foundIn the particular circumstances of this case, and because we are169 NLRB No. 14ORDER67Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,West Virginia Woods, Incorporated, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against any employee orthreatening any employee with reprisals because ofmembership in, or activities on behalf of, Interna-tionalUnion of District 50, United Mine Workersof America, or any other labor organization.(b)Threatening employees with a closing of theplant because of their union activities.(c)Threatening employees that union adherentson layoff status would not be rehired or recalledbecause of their union activities.(d)Refusing to recognize and bargain collective-ly with International Union of District 50, UnitedMineWorkers of America, as the exclusiverepresentative of the employees in the appropriateunit.(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their rights to self-organization, to form labororganizations, to join or assist International Unionof District 50, United Mine Workers of America, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activitiesexcept to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment asauthorized by Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action whichit is found will effectuate the policies of the Act:(a)Offer James Woods, Richard Short, EmmettMcElwain, Richard Anderson, Jerrill Davis, ElbertHosey, Harley Goff, Larry Utt, and Gene Cox im-mediate employment to the same positions at whichthey would have been employed had said Respond-entWoods not discriminated against them, or toother substantially equivalent positions, withoutprejudice to any seniority or other rights andprivileges they might have acquired, dismissing ifnecessary any employees hired on or sincesatisfied that our remedial order against RespondentWoods willadequately meet the objectives of the statute to prevent the commission ofunlawful conduct affecting the subject employees, we shall not distrub theTrial Examiner's dismissal as to Respondent Webster.In accord with the General Counsel's request, we have, however,amended the remedial order framed by the Trial Examiner to reflect morespecifically the particular violations committed by the RespondentWoods, and, in view of the nature of the violations found, to require thatRespondent refrain from violating the Act "in any other manner."350-212 0-70-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 5, 1966, and make them whole for lossof pay they may have suffered, all in the manner setforth in the section of the Trial Examiner's Deci-sionentitled "The Recommended Remedy."(b)Notify any of the aforementioned persons ifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment recortis, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof the employees in the appropriate bargaining unitwith respect to rates of pay, wages, hours of em-ployment, and other conditions of employment and,if an understanding is reached, embody the same ina signed statement.(e)Post at its Webster Springs, West Virginia,plant, copies of the attached notice marked "Ap-pendix." 2 Copies of said notice, on forms providedby the Regional Director for Region 6, after beingduly signed by Respondent Woods' representative,shall be posted by it immediately upon receiptthereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, includingall places where notices to employees are customar-ily posted. Reasonable steps shall be taken by Re-spondent Woods to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify theRegionalDirector for Region 6, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHERORDEREDthat the complaint bedismissed insofar as it alleges violations of the Actother than those found in this Decision.2 In the event that thisOrderis enforcedby a decree of a United StatesCourt of Appeals,there shall be substitutedfor the words"a Decision andOrder"the words"a Decree ofthe United States Court of Appeals En-forcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decisionand Order of the NationalLabor RelationsBoard and inorder to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILL NOTthreatenemployees to discon-tinue our businessor close our plant because ofunion activities.WE WILL NOT discourage membership in theInternationalUnion of District 50. UnitedMine Workers of America, or any other union,by refusing to employ union officers, commit-teemen, or union button wearers, or bythreatening so to do, or otherwise discriminat-ing against any of our employees because oftheir union membership or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, to formlabor organizations, to join or assist Interna-tional Union of District 50, United Mine Work-ers of America, or any other labor organiza-tion, to bargain collectively through represent-atives of their own choosing, or to engage inconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion, or to refrain from engaging in any or allsuch activities.WE WILL offer James Woods, Richard Short,Emmett McElwain, Richard Anderson, JerrillDavis, Elbert Hosey, Harley Goff, Larry Utt,and Gene Cox immediate employment to thesame positions at which they would have beenemployed but for the discrimination againstthem, as found by the Board, or to other sub-stantially equivalent positions, without preju-dice to any seniority or other rights orprivileges they might have acquired, dismissingif necessary any employees hired on or sinceDecember 5, 1966, and make them whole forany loss of pay they may have suffered becausewe failed to employ them.WE WILL, upon request, bargain collectivelyin good faith with International Union of Dis-trict 50, United Mine Workers of America, asthe exclusive representative of all employeesin the bargaining unit described below, withrespect to rates of pay, hours of employment,and other conditions of employment and, if anunderstanding is reached, we will embody suchunderstanding in a contract. The bargainingunit is:All production and maintenance em-ployees at the Webster Springs, West Vir-ginia, plant, including leadmen and yard-men; excluding all other employees, officeclerical employees, watchmen and guards,professional employees, and supervisorsas defined in the Act.All our employees are free to become or remain,or to refrain from becoming or remaining, membersin good standing of said International Union of Dis-trict 50, United Mine Workers of America, or anyother labor organization.DatedByWEST VIRGINIA WOODS,INCORPORATED(Employer)(Representative)(Title) WEBSTER WOOD INDUSTRIESNote:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended,after discharge fromthe Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other materialIf employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,1536FederalBuilding, 1000 LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: On charges filedby InternationalUnion of District 50, United MineWorkers of America (herein called the Union), the Gen-eralCounsel of the National Labor Relations Board(herein called the Board), on behalf of the Board by theRegional Director of Region 6, on April 19, 1967, issueda complaint and notice of hearing in which WebsterWood Industries, Inc. and/or West Virginia Woods, in-corporated (hereinafter sometimes referred to respec-tively as Respondent Webster and Respondent Woods),were named as Respondents. It was alleged that theRespondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, herein called the Act. The Re-spondent filed timely answers denying that they had en-gaged in or were engaging in the unfair labor practicesalleged.The case was heard on June 14, 15, and 16, 1967, atWebster Springs, West Virginia. Each party was affordeda full opportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record, to sub-mit proposed findings of fact and conclusions of law, andto file briefs.All briefs I have been reviewed and con-sidered by the Trial Examiner. The principal issuespresented were:1.Whether Respondent Woods, as a successor toRespondent Webster, was bound to recognize and bar-gainwith the Union in conformity with a certification is-sued by the Regional Director on October 4, 1966.2.WhetherRespondentWoods violated Section8(a)(3)by its refusal to recall and/or employ JamesWoods, Richard Short, Emmett McElwain, Richard An-derson, Jerrill Davis, Elbert Hosey, Harley Goff, LarryUtt, and Gene Cox because of their membership in, andactivities on behalf of, the Union.Upon the whole record and upon his observation of thewitnesses the Trial Examiner makes the following:'The Trial Examiner has received no brief either from the Respondentsor the Charging PartyIWebster Business Development Corporation owned the plant facib-ties, equipment, and real estate The sawmill was leased to RespondentWebster by its owners, Joseph Myles and Dr. George Ednuston.FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT69Respondent Webster is a West Virginia corporationwith its principal place of business located in WebsterSprings,West Virginia. Until December 5, 1966, it en-gaged in the manufacture and sale of dimension stock,parts for furniture, table tops, and chairs. RespondentWebster did not own the plant it operated but occupiedsuch premises under a lease-purchase agreement datedNovember 22, 1961, from the WebsterBusinessDevelopment Corporation,2 a nonprofit community or-ganization whose purpose was "to create jobs for theunemployed" in Webster County.3 Joseph H, Myles wasthe manager of Webster and continued as such until June1, 1966, at which time he was relieved of his managerialresponsibilitiesand replaced by James Swisher.Thereafter Myles continued in employment "buying andpurchasing lumber, and running the sawmill, and takingcare of the woods."Swisher replaced Myles as the representative of theHardwood Corporation of America, also known as Har-co, which on May 3, 1966, had entered into a contractwhereby Harco assumed the responsibility for the sale ofall of Respondent Webster's products as well as for thedirection of Webster's personnel and the management ofWebster's operations. While Plant Manager Swisher wasa former employee of Harco, all employees,includingSwisher, were on the payroll of Respondent Webster. InSeptember 1966, Harco canceled its sales managementagreement and Respondent Webster resumed completecontrol over its operations.Myles again assumed theposition of manager.In 1966, the officers of Respondent Webster consistedof Charles Dodd, president, Dr. George Edmiston, vicepresident, and Joseph Myles, secretary and treasurer.The board of directors included Chairman Dodd andmembers Dr. Edmiston, Myles, and Earnest Morton. Themajor stockholders among a total of some 80 were Dr.Edmiston, Dodd, Myles, Harry Harkins, a Dr. Cofer, andthe Pandee-Curtin Lumber Company.Upon the departure of Harco, according to Myles,Respondent Webster was left without business and was"broke."Thus commencing with the payroll period ending onOctober 29, Respondent Webster initiated a series ofweekly layoffs. These layoffs were made on the basis ofseniorityalone.4The layoffs resulted from a loss of ordersfollowing the cancellation by Harco of its sales agree-ment. Between the end of October and the last week ofNovember, all but 32 employees were notified orally oftheir being laid off. At thetimeof the layoff notices, manyof the employees were informed that it was temporary innature and that they would be contacted when to returnto work.On December 6, 1966, Respondent Webster ran out ofpayrollmoney. Myles called the remaining employeestogether on that date and said that the RespondentWebster had a "prospective buyer" and that they wouldbe "on the payroll of another company." RespondentWebster ceased to operate. The decision to close down' Itwas stipulated that Webster County hasa population of some13,000 people. The town of Webster Springs, also known as Addison, hasa populationof 1,1134Myles testified "we went according to seniority at that time. " 70DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas necessitated by its substantial indebtedness to theSmall BusinessAdministration and the West Virginia In-dustrialDevelopmentAuthority.GeneralManagerMyles had attempted to interest potential investors in tak-ing over the operation of the plant, among whom was aCharles Woods of Dothan, Alabama.In the first week of December, Woods met with offi-cials of the SmallBusinessAdministration for the pur-pose of persuading such agency to reduce the outstandingliens on the property and equipment. Although unsuc-cessful in this effort,Woods applied on December 6,1966, for a corporation charter in West Virginia under thename of Respondent Woods. The charter was issued onDecember 15. At this time, Respondent Woods enteredinto a verbal lease agreement with the Webster BusinessDevelopment Corporation. Subsequently, on February4, 1967, Respondent Woods and the Webster BusinessDevelopment Corporation reduced their agreement towriting. Under the terms of the lease, Respondent Woodsagreed to a 6-month lease until June 30, 1967, with an op-tion to purchase the property and equipment.The incorporators of Respondent Woods were Charles'Woods and his wife and J. H. McMullen and his wife. Mr.Woods and Mr. McMullen each own 49 percent of thestock, while the two wives each were issued 1 percent ofthe stock. Charles Woods holds the office of presidentand treasurer and J. H. McMullen is vice president andsecretary.None of Respondent Woods' officers andstockholders had any interest in, or connection with,RespondentWebster.RespondentWoods did notpurchase any of Respondent Webster's accounts receiva-ble, nor did it assume any of Respondent Webster's lia-bilities or accounts payable.Operations continued on December 6, 1966, withMylesas manager.Of the 32 employees on the payroll ofRespondent Webster for its last weekly payroll ending onDecember 3, 1966, 29 remained during the next payrollperiod ending December 10, 1966. In addition sevenformer Webster employees on layoff status returned towork during the first week after Webster ceased opera-tions. By January 7, 1967, there were 61 employees who,at one time or another, had been on the payroll ofRespondent Woods, and 47 of whom had been formeremployees of Respondent Webster. The former Websteremployees, for the most part, continued in the same jobclassifications, performing essentially their former duties.The record further reveals that Respondent Woods em-ployed the same supervisors who had directed Respond-entWebster's employees. Joseph Myles remained asgeneralmanager incomplete control of the labor relationspolicy and operations of the plant.6 He decided what jobapplicants to hire for Respondent Woods. Dana Traviswas retained as plant superintendent, while HaroldLouther and Everett Robinson continued as foremen.Additionally, Respondent Woods kept the same officeclericalemployeesandwatchmen as RespondentWebster.The wage rates of the employees of the two companieswere the same except for changes required under theminimum wagelaw.RespondentWoods' employeesworked the same hours as those of Respondent Webster,5The corporate charter for the Respondent Woods was issued onDecember 15, 1966. The record does not disclose the status of the personor persons who operated the business between December 6, 1966, andDecember 15, 1966; nor does the record disclose in what capacity suchperson or persons functioned.and there has been no change in fringe benefits under thenew employer.Therewas no break in operations between the timeRespondent Webster shut down and Respondent Woodscommenced its business.In the course and conduct of itsbusiness,Respondent Woods utilized the same equip-ment,machinery, and truck used by its predecessor andthe land and buildings formerly occupied by RespondentWebster. With the exception of a different gluing opera-tion,the production processes7 remained the same. Therealso has been no change in departments under the newlessee. In addition,Woods purchased its materials fromthe same suppliers used by Respondent Webster and ob-tained trees for the reduction to lumber from the samearea,within a radius of about 50 miles from WebsterSprings.Upon the basis of the foregoing facts the Trial Ex-aminer finds that Respondent Woods is a successor toRespondent Webster.N.L.R.B. v. Arthur J.Colten andAbe J.Colman, d/bla KiddieKoverManufacturing Com-pany,105 F.2d 179 (C.A. 6);RandolphRubber Com-pany, Incorporated,152 NLRB 496;Maintenance, In-corporated,148 NLRB 1299;Firchau Logging Com-pany, Inc.,126 NLRB1215, 1219, 1220;Glenn Gould-ing,d/b/aFed-Mart,165NLRB 202;ValleydalePackers,Inc., ofBristol,162 NLRB 1486.The parties stipulated that Respondent Webster andRespondent Woods were engaged in interstate commerceat all times material herein and that Respondent Websterceased to be engaged in interstate commerce on or aboutDecember 5, 1966,the approximate date upon which itceased operations.The Trial Examiner finds that the Respondents havebeen at all times material herein employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Actand that it will effectuate the policiesof the Actto exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Union is now and has been at all times materialherein a labor organization within the meaning of Section2(6) and (7) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Alleged 8(a)(5) ViolationThe Union commenced organizational activities amongRespondent Webster's employees in the latter part of July1966. Three union meetings were held at the WebsterSprings Hotel in August 1966, at which employees signedauthorization cards and some received union buttons towear.On August 30, 1966, the Union filed a petition with theBoard in Case 6-RC-4227 seeking to have the Unioncertified as the exclusive collective-bargaining represent-ative;of a production and maintenance unit of Respond-entWebster's employees. On September 7, 1966, theaforesaid petition was amended and the parties enteredinto a stipulation for certification upon consent election.8PresidentWoods resides in Alabama and only occasionally consultsby telephone with Myles.7Trees obtained from the woods were delivered to the sawmill for saw-ing into rough lumber.Such lumber was kiln-dried and then sawed intodimensional lumber. WEBSTER WOOD INDUSTRIESAfter an election conducted on September 26, 1966, theRegional Director for Region 6 certified the Union onOctober4,1966, as the exclusive bargaining agent ofRespondent Webster's employees in a unit as follows:All production and maintenance employees attheWebster Springs, West Virginia, plant in-eluding leadmen and yardmen,excluding allother employees,officeclericalemployees,watchmen and guards, professional employees,and supervisors,as defined in the Act.8In agreement with the Regional Director and the stipu-lation of the parties the Trial Examiner finds such unit tobe the appropriate unit within the meaning of Section 9(b)of the Act.On October 12, the Union held a meeting of employeesfor the purpose of electing a slate of temporary local of-ficers and a negotiating committee. At this meeting, thefollowing employees were elected:TroxelCunningham,president;Emmett McElwain,vice president;KennethDrennan,recording secretary;Richard Anderson,finan-cial secretary-treasurer; RichardMcCourt, sergeant atarms; JerrillDavis and Roland Couger, trustees; andLowell Compton, Enoch Lee, James Woods, and RichardShort, negotiating committee.Shortly thereafter, the first ofthree bargaining sessionswas held. Thesemeetingswere held in the plant offices.Joseph Sobieray represented the Union together with thelocal president and vice president and members of thenegotiating committee. Inasmuch as Lee and Comptonhad quit their employment at Respondent Webster priorto the start of negotiations,the Union replaced them onthe negotiating committee with employees Harley Goffand James Utt. Those present for Respondent Websterincluded Attorney Morton, Myles, Dr. Edmiston, Travis,and Charles Dodd.At the firstmeeting, Sobieray introduced the localunion committee to management. While agreement wasreached by the parties on numerous subjects, an impassewas reached on wages and the question of a union-securi-ty clause. Accordingly, following the thirdbargaining ses-sion,the parties submitted the disagreements to theFederal Mediation and Conciliation Service. Thereafter,on November 25, 1966, Sobieray died. No further bar-gaining meetings were held. On December 2, the Union'sregional director,Paul Phillips, requested Myles by letterto resume negotiations.On January 3, 1967, Union Representatives Robert M.Rogers and Samuel McCauley appeared at the plant andconferred with Myles. During the conversation which fol-lowed Myles told the union representatives that Websterno longer existed and was in the process of liquidation. Inresponse to their request to resume negotiations Mylescommented, "The new company ... did not have tonegotiateor have anydealings...." with the Union. Ac-cording to Myles,he also said,"Iwas not in sympathywith their cause whatsoever, that the trouble we had hadpreviouslyhad caused us to lose our customers, con-sequently going out of business as Webster Wood Indus-tries."9AccordingtoRogers,Myles also commented"that he was not interested, that he was never in favor of8The parties stipulated that the appropriate unit for the employees ofRespondent Woods is,the appropriate unit which was described in thecomplaint The unit described in the complaint is identical to the certifiedunit9The representation election was conducted in September,the samemonth in which Harco severed its relationship with Webster UnionRepresentative Rogers testified that Myles said that"itwas due to the or-71the union,that he was not in favor of the union now, andthat if we kept messing around the plant the company thatwas going to buy this plant would not be around, either."Myles maintained that the certification did not apply tothepresent employer.During the meeting, Rogersinquired as to any changes made in operations byRespondent Woods. Myles admitted that there were littleif any changes instituted by the new company. In addi-tion,Rogers read to Myles the names of all the localunion temporary officers from a list compiled bySobieray.Rogers asked if they were presently employed,and Myles replied that of the employees named, LowellCompton and Richard McCourt were the only twoformerWebster employees working for RespondentWoods. When Rogers asked the reason for the failure toemploy the other officers,Myles answered that the othershad quit or had declined his offers of recall. Whilediscussing the individuals on the list of officers,Myles ob-served that the Union had elected the town's drunk aslocal president.At the conclusion of the meeting, Mylesdenied the Union'srequest to speak with employeesCompton and McCourt at the plant and ordered Rogersand McCauley to stay off the company property. Mylesadmitted at the hearing that his present position was thatRespondent Woods had no obligation to bargain with theUnion.On January 4, 1967, the Union's representative, PaulPhillips, sent a letter to General Manager Myles renewingits request to commence contract negotiations.In that Myles, as a representative of the RespondentWoods, on January 3, 1967,upon request10 refused andat all times thereafter has refused to recognize and bar-gain with the Union as the certified bargaining represent-ative of its employees in the appropriate unit describedabove, the Respondent Woods is guilty of the violation ofSection 8(a)(5) of the Act. It is well settled that, wherethere is a substantial continuity in the identity of the em-ploying enterprise,as here, the successor employer isbound to recognize and bargain with the incumbentunion.Randolph Rubber Co.,supra; Valleydale Packers,Inc., of Bristol,supra; N.L.R.B. v. Auto Ventshade, Inc.,276 F.2d 303(C.A. 5).B.The Alleged 8(a) (1) ViolationsAs related above Myles told theunionrepresentativesthat he was "not in sympathy with their cause what-soever" and placed the blame upon the Union for the lossof Webster's customers and its discontinuance of opera-tionsHe made clear that he did not favor the Union andthat if it "kept messing around the plant the company thatwas going to buy this plant would not be around, either."In the early part of November 1966, Joseph Myles,while acting as general manager for Respondent Webster,engaged employee Odic McCourt in conversation at thelumberyard.McCourt testified, without contradiction,thatMyles told him that if the Union "took over" theplant, the general manager would move the sawmilloperations of the plant to another location owned by Dr.Edmiston. Myles added that the Union could go on strikeif it so desired.ganizing campaign.that caused the company to be in the position it isin now."10The Respondent Woods admitted in its answer,"Since on or aboutJanuary 3,1967, the Union has requested Respondent Woods to bargaincollectively.This request was denied as Respondent Webster andRespondent Woods have no connection whatsoever " 72DECISIONSOF NATIONALLABOR RELATIONS BOARDEarly in December Carl Griffith talked with Myles inhis office. Myles said that the employees would continueworking "as long as the union was not brought into itagain, because if it was, this new company would pull outand they would be in the same shape they were in the firstplace."Myles also said that he "had a list of names andthat the ones that were on that list would not be calledback to work."1 tAround December 10, 1966, employee Harley Goffappeared at Myles' office and asked him when he wasgoing to call the employees back. Myles responded,"Frankly, I am not going to call you back. You are on thecommittee." Myles added, "I don't want no union menaround me." He added that he thought the employees"had did him awful dirty."During the forepart of December Richard McCourtvisitedMyles at the plant to find out if he would hire himback. Myles told McCourt that "Charles Woods had saidthat he could not afford to pay any higher wages and thatif the union went on strike for higher wages, if it was anykind of labor dispute in that respects, that they wouldclose the plant down because they could not afford to payanything higher."On the Sunday after Thanksgiving 1966 Larry Utt en-gaged in a telephone conversation with Myles in whichMyles said, "... you guys didn't treat me right over theunion.... we don't need you no longer." During the fol-lowing week on Friday Utt talked with Myles at the plant.Myles said "... if you guys had treated me right over thatunion ... you probably would still be here."Between Christmas 1966 and New Year's Day ElbertHosey talked to Myles in his office. During the conversa-tion Myles said that "if he put [Hosey] back to work, that[he] would probably try to organize them again."Under all the circumstances herein and upon an ex-amination of the record as a whole, the Trial Examinerconsiders and finds that Myles' remarks to Griffith, Goff,McCourt, Utt, and Hosey, as above detailed, interferedwith, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act and were inviolation of Section 8(a)(1) of the Act. In these remarksalso is strong evidence of Respondent Woods' unionanimus.C.The Alleged 8(a)(3) ViolationsFirst. The pertinent employment history and union ac-tivities of the alleged discriminatees are as follows:James Woods:This employee was hired on February28, 1965. Woods was under the supervision of EverettRobinson and was one of four ripsaw operators forRespondent Webster. He had a starting salary of $1.25per hour and received two wage increases of a nickeleach, the last on August 20, 1966. During his term of em-ployment for the original company, Woods remained onthe ripsaw, except for occasional assignments on thesander and planer. Woods was laid off on November 11,1966. Following his layoff, Woods visited Myles' officeon three occasions, November 23, December 7, andDecember 21. On each date, Woods applied for employ-ment with Myles, but was informed that there was nowork available. During the three conversations, Mylesnever gave any reason for his failure to hire Woods.Woods was a member of the negotiating committee and11Where there is a discrepancy between Myles' testimony and that ofother witnesses, other witnesses have been credited Such resolution isparticipated in the meetings between the Union andRespondentWebster. In addition to attending all theunion meetings in August, Woods wore a union badge inthe plant during this period.Richard Short:Shortwas hired by RespondentWebster on November 8, 1965, and was an operator ofthe double cutoff saws and ripsaws located in the shippingdepartment. He remained in this classification until hislayoff on November 11, 1966. There were two doublecutoff saws in operation when Short began his employ-ment with Respondent Webster. The other operator inthis department was Carl Griffith, who had a senioritydate of December 12, 1964. One of the double cutoffsaws was removed from the plant about 7 or 8 monthsafter Short commenced working. Short was kept on hisjob working on the remaining saw until his layoff. Whenthere was no need to operate the double cutoff saw,Short and Griffith were assigned to smaller hand-oper-ated ripsaws which required two employees to operate.Additionally, Short was frequently transferred to otherdepartments in the plant to perform various tasks.Myles regarded Short as a good "average worker."Short was elected to the negotiating committee and par-ticipated in the three bargaining sessions.Moreover,Short attended all the union meetings held prior to theelection and was a union card signer. On November 11,Short was informed of his layoff by Frank Looman.Looman, at the time of the layoff notice, stated to as-sembled employees that everyone with less seniority thanCarl Griffith would be laid off. Shortly before Christmas,Short accompanied Richard Anderson and visited theplant for the purpose of requesting Myles to employ them.On this occasion, Short did not personally speak withMyles. However, Short did observe on that date anotherindividual, unknown to Short, assisting_ Carl Griffith inthe shipping department. Subsequently, in the first weekof January Short telephoned Myles and sought employ-ment. Myles replied that the Company was short on lum-ber and orders and that he had no positions available.Myles agreed to advise Short when he was needed. Al-though Griffith quit his employment with RespondentWoods on January 21, 1967, Myles has made no effortto contact Short to return to work.Emmett McElwain:Hired on July 18, 1966, EmmettMcElwain was classified as a general helper. His dutiesincluded the stacking of lumber from the bench and glue-saw operations, and operating various saws. McElwainwas elected vice president of the Local. In this capacityhe attended two bargaining sessions. Supervisor Robin-son concedes that he observed McElwain wearing aunion button in the plant. On November 3, 1966, JamesSwisher advised McElwain that he had to be laid off dueto lack of work. McElwain inquired as to how long thelayoff would last and was informed that he could possiblybe back to work in 1 or 2 weeks. McElwain was assuredthat he would be called when he was needed once more.Despite this assurance, McElwain was never contactedby Respondent Woods.Richard Anderson:The parties stipulated that RichardAnderson is presently serving in the armed services. An-derson was hired on August 2, 1965, and worked as aplaner.He was elected financial secretary-treasurer ofthe Local Union and wore a union button at the plant. Onthe day following his election to the union post, Frankbased upon Myles' antipathy toward the Union, undemed statements at-tributed to him, and demeanor. WEBSTER WOOD INDUSTRIESLooman approached Anderson at work in the presence offellow employee Richard Short. According to Short's un-denied testimony, Looman remarked to Anderson that hehad heard that Anderson was elected treasurer of theUnion. Anderson was laid off by Respondent WebsterNovember 19, 1966. Myles testified that Anderson,together with his father, visited his office in December1966, after Respondent Woods began operations. Ander-son sought employment with Respondent Woods duringthis discussion, but was advised that there were no jobopenings.Myles further denied Anderson's request thathe sign a document stating that Anderson was vital to theplant operations so as to enable him to get a draft defer-ment.Jerrill Davis:JerrillDavis' first period of employmentwith Respondent Webster began in 1964 and continueduntil he voluntarily quit in September 1965. He returnedto work on August 8, 1966. Before his employment inAugust,Davis demonstrated, to the satisfaction ofGeneral Manager Swisher, his proficiency on the ripsaw.During his employment with Respondent Webster, Davisfor the most part operated the ripsaw. Myles categorizedDavis as "not a bad worker." With respect to his unionactivities, the record shows that Davis signed a unionauthorization card, attended the three union meetingsheld before the election, and was elected as a trustee ofthe Union. He also wore a union button at the plant forseveral days. While wearing the badge, he discussed workproblems with Supervisor Robinson. Following his layoffon November 11, 1966, Davis moved to Ohio. In March1967, his cousin, Kenneth Drennan, spoke to Myles bytelephone and asked the general manager if there waswork available for himself and Davis. Although Drennanwas hired, Myles informed Drennan that he did not needDavis.Elbert Mosey:Elbert Hosey was hired on December14, 1965, and laid off on November 11, 1966. He workedas a glue machine tailer. His duties included the inspec-tion of panels after they were processed through the gluemachine and the stacking of such panels. Hosey signed aunion authorization card and attended three unionmeetings.He, wore on his cap at work a union badgewhich Supervisor Robinson admits he noticed. Hoseyreapplied for work between Christmas and New Year'sDay. Myles refused to employ him, claiming that the gluemachine had broken down and that the Company wouldnot call anyone back until after the first of the year. Asnoted above Myles remarked that, if he placed Hoseyback to work, the latter would probably just try to or-ganize the plant again. Hosey had had no further contactwith Respondent Woods since that date.HarleyGoff:Goff first started to work for thepredecessor employer on July 25, 1966, and continued inits employ until his layoff on October 29, 1966. Goff wasclassified a general helper, the job category of Respond-entWebster's operationswhich had the most em-ployees. There were 11 general helpers and 5 individualsclassified as utility workers who, according to Myles, per-formed tasks similar to those of the general helpers. Goffworked as a fireman and took stock off the planer. WhileGoff, a union card signer, was not initially elected to thenegotiating committee, he served on such committee asa replacement for Enoch Lee.When Goff applied for employment with RespondentWoods on December 10, he was informed by Myles that73since Goff was on the committee he would not be calledback to work. Myles made no mention of Goff's pastwork performance during this conversation.Larry Utt:Utt, whose starting date is December 8,1965, worked in the main plant for his 6 months of em-ployment as a cutoff saw operator and an edger. He wasthen transferred to the sawmill operations where he wasclassified as a green chain operator. Utt received twonickel raises while in the employ of Respondent Webster.Utt, a card signer, attended union meetings prior to theelection.He also wore a union button for 2 days. Hisbrother, James Utt, attended the bargaining sessions as aunion committeeman. On the Wednesday before Thanks-giving 1966, the sawmill crew was sent home because ofan equipment failure.The following Sunday, Utttelephoned Myles to find out if he was to report for workthe next day. Myles replied that the Company was goingunder new management with all new employees. Mylesthen stated that the employees had not treated the Com-pany right concerning the Union, and that Utt was nolonger needed. The employee answered that he was justtrying to make it easier on some of the employees, in-asmuch as Myles was being too rough on them. Mylesresponded by stating that there is no such thing as work-ing too hard. The following Friday, Utt had occasion tovisit the plant to obtain a layoff slip and check on a discre-pancy in his pay. When Myles entered the office, Uttinquired as to whether he could receive a layoff notice.Myles refused the request and noted that if Utt hadtreatedMyles properly with respect to the Union, hemost likely would still be employed. The last contact Utthad with Respondent Woods was on March 1, 1967,when he telephoned Myles and sought employment onceagain.Myles stated that he doubted that Utt had anychance' of obtaining employment.Gene Cox:Gene Cox was originally hired in June 1966as a stacker in the lumberyard. After 3 weeks, he was as-signed to work in the plant on the ripsaw. He quit thelatter part of June. He returned to work on August 22,1966. In his second turn of employment, he worked as awarehouse utility man in the dry storage area. Later Coxwas transferred to operating the single surfacer. Hestayed on this job until his layoff on November 5, 1966.Cox attended two union meetings and signed a unionauthorization card. At the union meeting on October 12,Cox saw Supervisor Everett Robinson speaking to agroup of employees prior to the start of the meeting.Robinson was in front of the Webster Springs Motelwhere the meeting was to be held. It is not denied thatCox engaged Robinson in informal conversation beforethe employee entered the hotel. Cox also was one of theemployees who wore a union badge on his shirt for 2 to 3days while performing his duties in the gluing department.Supervisor Robinson assisted Cox for almost a half hourwhen Cox was displaying the button. The layoff of Coxoccurred on November 5, 1966. Thereafter, Cox per-sonally applied for employment with Myles in December,January, and March without success. Myles on each oc-casion advised Cox that there were no openings.Had Myles followed the seniority roster of Webster inhiring employees for Respondent Woods as was donewhen employees were laid off by Webster, jobs which thediscriminatees would have been capable of performingwould have been available to them.Second. The remaining issue is whether Respondent 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWoods refused to consider the alleged discriminatees foremployment because of their union activities.12 Each ofthe alleged discriminatees had been either a union buttonwearer, an official, or a committeeman of the Union.Though the union activities of the alleged discriminateesoccurred prior to the successorship, they were wellknown to the Respondent Woods through the knowledgeof General Manager Myles13 and Supervisor Robinson,14Shawnee Industries, Inc., supra,1453Moreover, allegeddiscriminateesWoods,McElwain,Anderson,Davis,Hosey, Utt, and Cox wore buttons openly while at work.SeeFlorida Sugar Corporation,142 NLRB 460, 464. Inaddition, knowledge of the discriminatees' union partisan-ship may be inferred because of the relatively small com-plement of employees and the fact that the plant is locatedin a small community.15 Furthermore such knowledgemay also be inferred from the fact that RespondentWoods did not recall to employment a single union buttonwearer16 and with the exception of three employees17Woods recalled no union officers or committemen. It isunlikely that the Respondent Woods could have been sonicely selective had it not known the identity of these dis-criminatees as union partisans. Moreover, the Respond-entWoods' discriminatory motivation is apparent fromits failure to recall any union button wearer and all butthree of the Union's officers and committeemen. is-Nachman Corporation,144 NLRB 473, 474, 475. Aswas said inVentre Packing Co.,163 NLRB 546, "Whileit is theoretically possible that the Respondent could havefortuitously selected for termination only those em-ployees active in the Union,common senseand the lawsof mathematical probability indicate that this was unlike-ly.,,Respondent Woods' discriminatory motivation is alsorevealed in its employment of Sergeant at Arms McCourtafter he had admitted his mistake and in Myles' declara-tions that the Respondent Woods would not recall a unioncommitteeman and didn't want any "union men" around.AdditionallyRespondentWoods manifested a strongunion animus.19Thus, on the basis of the entire record, the Trial Ex-aminer is convinced that Respondent Woods' failure torecall and/or employ the alleged discriminatees was dueto Respondent Woods' antipathy toward the Union andits desire to avoid returning to employment any individualknown to have shown active union sympathies. The "realmotive"20 of Respondent Woods for failing to considerthe alleged discriminatees for employment on and after itassumed operations of the Webster Springs plant was todiscourage membership in the Union and to interfere withemployees' "right to self-organization" and "to form, orassist labor organization." Since Respondent Woods' mo-tivewas clearly unlawful, its asserted reasons" for itsrefusal to recall and/or employ the alleged discriminatees(which, if credited, the Trial Examiner neverthelessdeems pretextuous) become immaterial for the mere ex-istence of an alternate ground for an action taken is nodefense where, as here, the employer's actual motivationis based upon unlawful discrimination. Cf.Film Inspec-tion Service, Inc.,144 NLRB 1040, 1042;N.L.R.B. v.Lexington Chair Co.,361 F.2d 283, 295 (C.A. 4).In view of the foregoing the Trial Examiner concludesthat Respondent Woods did not consider the alleged dis-criminatees for employment or employ them because oftheir past participation in union affairs and activities. Ac-cordingly, the Trial Examiner finds that the Respondentin violation of Section 8(a)(3) and (1) of the Act dis-criminated in regard to the hire of James Woods, RichardShort,Emmett McElwain, Richard Anderson, JerrillDavis, Elbert Hosey, Harley Goff, Larry Utt, and GeneCox.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with its operations setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V.THE RECOMMENDED REMEDYIt having been found that the Respondent West Vir-giniaWoods, Incorporated, has engaged in certain unfairlabor practices, it is recommended that it cease and desist12 "... the Act is violated when an employer fails to consider an appli-cation for employment for reasons proscribed by the Act." ShawneeIndustries, Inc.,140 NLRB 1451, 1453 See alsoPhelps Dodge Corp vN L.R.B.,313 U S 177,18513Myles had attended negotiation meetings in which alleged dis-cnmmatees Woods, Short, McElwain, and Goof participated On January3, 1967, Union Representative Rogers read a list of union officers andcommitteemen to Myles which included alleged discriminatees Davis,McElwain, Anderson, Woods, and Short. Myles' awareness of Hosey'sconnection with the Union was implicit in his remark to Hosey that if heput him back to work he would "probably try to organize them again "Myles' awareness of Utt's connection with the Union is implicit in his re-marks to Utt, ".if you guys had treated me right over that union, .you probably would still be here "14Robinson testified that he observed buttons on alleged dis-criminatees, Hosey and McElwain Discriminatee Cox spoke to Robinsonprior to Cox's entering a union meeting on October 12, 1966isCfPermacoldIndustries, Inc,147 NLRB 885, 886;Wiese PlowWelding Co, Inc,123 NLRB 616, 618.11Union button wearer Arnold Cox, an older seniority employee, whohad not been laid off by Webster pnor to December 5, 1966, continued towork without break in employment for Respondent Woods. He quitDecember 16, 1966.17The three employees were. Richard McCourt, sergeant at arms,hired by Woods on December 12, 1966, after he had admitted to Myles hehad made a mistake, Lowell Compton, committeeman, who had quitWebster before negotiations commenced, hiredJanuary 1, 1967; KennethDrennan,secretary,hired on March 6, 1966, sometime after his name ap-peared in the initial charge filed on February 8, 196718The recall of McCourt is easily explained since he told Myles he hadmade a mistake;Compton had not participated in negotiations, andDrennan was recalled at a time when his recall carried with it an implica-tion that it was an attempt to conceal the Respondent Woods' true dis-criminatory motiveMoreover, ".it is established that a discriminatorymotive, otherwise established, is not disproved by an employer's proofthat it did not weed out all union adherents"Nachman Corp vN L R B,337F2d,421,424(C A 7).19 "[E]very equivocal act that was done may be properly viewed in thelight of respondent'sanimus toward the effort to organize its men "N L.R B v Huston and NorthTexasMotor Freight Lines, Inc ,193F 2d 394,398 (C.A 5), cert.denied343 U S 93420 "[T]he `real motive' of the employer in an alleged § 8(a)(3) violationis decisive." N L R.B. v. Brown Food,380 U S 278,28721Myles testified that the criterion he employed for selecting the em-ployees was the "basis of their job, the amount of work produced and thetype of employee and the seniority " He added, "If two men were equal inability then we took the seniority " The record contains no credibleevidence that Myles applied this criterion in refusing to select the allegeddiscnmmatees for employment. WEBSTER WOOD INDUSTRIES75herefrom and take certain affirmative action designed toffectuate the policies of the Act.It having been found that said Respondent Woods hasmlawfully refused to recall or offer employment to JamesWoods, Richard Short, Emmett McElwain, Richard An-lerson, Jerrill Davis, Elbert Hosey, Harley Goff, LarryJtt, and Gene Cox and thereby violated Section 8(a)(3)ind (1) of the Act, it is recommended that said Respond-;ntWoods remedy such unlawful conduct. It is recom-mended in accordance with Board policy22 that saidRepondent offer discriminatees James Woods, Richard;hort,Emmett McElwain, Richard Anderson, Jerrill)avis, Elbert Hosey, Harley Goff, Larry Utt, and Geneox immediate employment to the same positions atvhich they would have been employed had said Respond--ntWoods called them for employment in accordancevith the seniority roster of Webster Wood Industries,nc., its predecessor (or to other substantially equivalent)ositions),without prejudice to any seniority or otherights and privileges they might have acquired, dismissingf necessary any employees hired on or since December1966, who hold less seniority than that of said dis-.riminatees as such seniority appears on the seniorityoster of Respondent Webster, and make each of themvhole for any loss of earnings he may have suffered as aesult of the discrimination against him by payment of a,um of money equal to the amount he would have earnedrom the date he would have been employed by saidtespondent Woods had he been called for employment,Itaccordance with the seniority roster of RespondentWebster to the date of an offer of employment, less net:arnings during said period, to be computed on a quar-erly basis in the manner established by the Board in F.V.Woolworth Company,90 NLRB 289, and shall in-Jude interest at the rate of 6 percent per annum to be:omputed in the manner set forth inIsisPlumbing &Ieating Co.,138 NLRB 716.CONCLUSIONS OF LAW2.The Respondents are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.Respondent West Virginia Woods, Incorporated, isthe successor to Respondent Webster Wood Industries,Inc.4.All production and maintenance employees at the(West Virginia Woods, Incorporated), Webster Springs,West Virginia, plant, including leadmen and yardmen; ex-cluding all other employees, office clerical employees,watchmen and guards, professional employees, and su-pervisors, as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.By refusing on and since January 3, 1967, to bar-gain with the Union as the exclusive bargaining agent ofemployees in the appropriate unit, the Respondent, WestVirginia Woods, Incorporated, has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (5) of the Act.6.By unlawfully refusing to offer employment toJamesWoods,Richard Short,EmmettMcElwain,Richard Anderson, Jerrill Davis, Elbert Hosey, HarleyGoff, Larry Utt, and Gene Cox on or after December 6,1966, in accordance with the seniority roster of West Vir-giniaWoods Industries, Inc., Respondent West VirginiaWoods, Incorporated, has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1) of theAct.7.By interfering with, restraining, and coercing its em-ployees in the exercise of their rights guaranteed them bySection 7 of the Act, the Respondent, West VirginiaWoods, Incorporated, has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.1.The Union is a labor organization within the mean-ng of the Act.[Recommended Order omitted from publication.]22 SeeThe Rushton Company,158 NLRB 1730.